NO. 07-02-0032-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL B

                                   JULY 24, 2002
                          ______________________________

                               RONALD CARL QUINLAN,

                                                        Appellant

                                             v.

                                THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

        FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

                     NO. 78,983; HON. LARRY GIST, PRESIDING
                       _______________________________

Before BOYD, C.J., QUINN and JOHNSON, JJ.

       Ronald Carl Quinlan (appellant) appeals his conviction for delivery of a controlled

substance and from a final judgment revoking his probation. Originally, appellant plead

guilty and, pursuant to a plea agreement, was sentenced to two years imprisonment in a

state jail facility. However, the sentence was suspended, and appellant was placed on four

years probation. Subsequently, the State filed a motion to revoke probation, and

appellant plead true to various grounds which the State asserted as allegedly justifying the

revocation.   The trial court granted the motion, revoked appellant’s probation, and
sentenced appellant to eighteen months in a state jail facility. Appellant timely noticed his

appeal, and counsel was appointed. Appellant’s counsel then moved to withdraw, after

filing a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967), and representing that he had searched the record and found no arguable grounds

for reversal. The motion and brief illustrated that appellant was informed of his rights to

review the appellate record and file his own brief. So too did we inform appellant that any

pro se response or brief he cared to file had to be filed by July 19, 2002. To date,

appellant has filed no pro se response or brief.

       After conducting an independent review of the record, we find no reversible error.

Appellant, at the time of the guilty plea hearing, represented to the court that he was 1)

properly indicted, 2) represented by legal counsel, and 3) mentally competent when he

entered his plea. So too does the appellate record contain evidence 1) substantiating his

guilt, 2) indicating that his guilty plea was knowing and voluntary, and 3) supporting the

decision to revoke probation. Finally, the punishment levied was within the range provided

by statute and agreed to by the parties.

       Accordingly, counsel’s motion to withdraw is granted, and the judgment of the trial

court is affirmed.

                                                         Brian Quinn
                                                           Justice


Do not publish.




                                             2